As filed with the Securities and Exchange Commission on May 1, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BLUEPHOENIX SOLUTIONS LTD. (Exact Name of Registrant as Specified in Its Charter) Israel Not Applicable (State or other jurisdiction of (I.R.S. employer incorporation or organization) Identification no.) 8 Maskit Street Herzliya 46120, Israel 972-9-952-6100 (Address of Principal Executive Offices) (Zip Code) BLUEPHOENIX SOLUTIONS LTD. 2 (Full Title of the Plan) Nir Peles BluePhoenix Solutions USA Inc. 8000 Regency Parkway Cary, North Carolina 27511 (919) 380-5100 (Name and Address of Agent for Service) Copies to: Ernest Wechsler , Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (212)-715-9100 Yael Peretz, Adv. VP, General Counsel BluePhoenix Solutions Ltd. 8 Maskit Street Herzliya 46733, Israel 972-9-952-6100 Yael Bar-Shai, Adv. Herzog, Fox & Neeman Asia House 4 Weizman Street Tel Aviv 64239, Israel 972-3-692-2020 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer Q Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of Securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price Amount of registration fee Ordinary Shares, NIS 0.04 par value per share 700,000 shares (3) Pursuant to Rule 416(a), an additional indeterminable number of shares are also being registered to cover any adjustments required by stock splits, stock dividends or similar transactions under the BluePhoenix Solutions Ltd. 2007 Award Plan. Calculated solely for purposes of this offering under Rule 457(h) of the Securities Act of 1933, as amended, on the basis of the average of the high and low selling prices per share of the Registrant’s Ordinary Shares on April 26, 2012 which is within five business days of this offering. Representing the maximum number of shares that may be awarded under the BluePhoenix Solutions Ltd. 2007 Award Plan. EXPLANATORY NOTE This Registration Statement on Form S-8 is being filed to register an additional 700,000 ordinary shares, par value NIS 0.04 per share, of the Registrant (the “Ordinary Shares”) to be offered and sold under the BluePhoenix Solutions Ltd. 2007 Award Plan (the “Plan”). On July 24, 2007, BluePhoenix Solutions Ltd. (the “Registrant”) filed with the Securities and Exchange Commission (the “Commission”) a Registration Statement on Form S-8 (File No. 333-144798) (the “2007 Registration Statement”) relating to 34,750 Ordinary Shares to be offered and sold to participants under the Plan.On July9, 2008, the Registrant filed with the Commission a Registration Statement on Form S-8 (File No. 333-152206) (the “2008 Registration Statement”) relating to an additional 98,063 Ordinary Shares to be offered and sold to participants under the Plan.On March 17, 2009, the Registrant filed with the Commission a Registration Statement on Form S-8 (file No. 333-158057) (the “2009 Registration Statement”) relating to an additional 167,188 Ordinary Shares to be offered and sold to participants under the Plan.On July25, 2011, the Registrant filed with the Commission a Registration Statement on Form S-8 (File No. 333-175760) (the “2011 Registration Statement”) relating to an additional 350,000 Ordinary Shares to be offered and sold to participants under the Plan. Pursuant to General Instruction E to Form S-8, the contents of the 2007 Registration Statement, the 2008 Registration Statement, the 2009 Registration Statement and the 2011 Registration Statement are hereby incorporated by reference into this Registration Statement. On December 28, 2011, the Registrant executed a one-for-four reverse split of the Registrant's Ordinary Shares, resulting in a decrease of the number of authorized Ordinary Shares from 40,000,000 to 10,000,000 and an increase of the par value per Ordinary Share from NIS 0.01 to NIS 0.04. All of the data in this prospectus reflects such one-for-four reverse split. PART II Item 8. Exhibits Exhibit No. Description 5 Opinion of Herzog, Fox & Neeman Consent of Ziv Haft, Independent Registered Public Accounting Firm Consent of Herzog, Fox & Neeman (contained in their opinion constituting Exhibit 5) 24 Power of Attorney (included in signature page) 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Herzlia, State of Israel on the 1st day of May, 2012. BLUEPHOENIX SOLUTIONS LTD. By: /s/Nir Peles Nir Peles Chief Financial Officer 3 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Shimon Bar-Kama and Nir Peles, or either of them, as his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and any registration statement relating to the offering hereunder pursuant to Rule 462 under the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or either of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Name Title Date Principal Executive Officer: /s/ Shimon Bar-Kama Chief Executive Officer May 1, 2012 Shimon Bar-Kama Principal Financial Officer and Principal Accounting Officer: /s/ Nir Peles Chief Financial Officer May 1, 2012 Nir Peles Directors: /s/ Melvin L. Keating Chairman of the Board May 1, 2012 Melvin L. Keating /s/ Michael Chill Director May 1, 2012 Michael Chill /s/Maayan Naor Director May 1, 2012 Maayan Naor /s/ Doron Elhanani Director May 1, 2012 Doron Elhanani Authorized Representative in the United States: BLUEPHOENIX SOLUTIONS USA Inc. /s/Michael Chill May 1, 2012 By: Michael Chill Director 4 INDEX TO EXHIBITS ExhibitNo. Description 5 Opinion of Herzog, Fox & Neeman Consent of Ziv Haft, Independent Registered Public Accounting Firm Consent of Herzog, Fox & Neeman. (contained in their opinion constituting Exhibit 5) 24 Power of Attorney (included in signature page) 5
